Title: To Thomas Jefferson from John Syme, 18 September 1801
From: Syme, John
To: Jefferson, Thomas


Dear Sir,
Rockey Mills 18th Sepr. 1801.
I did write you sometime Since, but hear it miscarry’d. Bestow one of your precious Momts. on a Very Aged Republican, always Your Friend; Depress’d indeed 4 yrs. ago; But rejoic’d (perhaps) in the Extreme, last Congress. I perceve the Dust Kick’d up, whenever You Dismiss a Federal culprit. One & all your well wishers, are Clearly of Opinion wth. Abraham Bishop, that you possibly may halt too long at Capua. The Buisness being done in a General Way, They will have time, to digest it, & their Stomachs properly come Down. How[ever] that may be, beleive Me My good Sir, it is of no consequence, My Opinion is, these Wretches, will always Oppose You. We want them Not. If We had them, We should be wrong. If I am travelling North, & fall in, wth. one of these Men, instantly I Turn to the South, as to go their Road is Death & Destruction.
I am told Yourself & Friends, are not quite supply’d wth. Horses. I have a pair, Superior to any, I ever saw. They are full 19 hands, Young, Sound & Well Broke. Mr. Randolph could Call and visit them. Meantime, pray Deliver Him the Inclos’d, wth. My Compts. to all the Family, wch. Concludes Me for present, My Dear Sir,
With the Highest Consideration, Your Old Friend & Obedt. Servt.
J Syme
Please make my Respects to Mr. Madison & Lady.
